Citation Nr: 0829395	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-33 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than the currently 
assigned July 5, 1974 for service connection for atopic 
dermatitis, based upon alleged clear and unmistakable error 
in a June 3, 1964 rating decision.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1961 to April 9, 
1964.

The veteran's initial claim of entitlement to service 
connection for a skin disorder was denied in a June 1964 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Portland, Oregon (the RO).  The veteran filed a 
notice of disagreement (NOD) in June 1964, and the RO issued 
a statement of the case (SOC) in September 2004.  The veteran 
did not perfect an appeal by filing a substantive appeal 
within the prescribed period.

In July 1974, the veteran requested that his claim be 
reopened.  A May 1975 RO rating decision granted the 
veteran's claim of entitlement to service connection for 
atopic dermatitis, effective from July 8, 1974.  The veteran 
appealed as to effective date assigned.

In a February 9, 1976 decision, the Board of Veterans Appeals 
(the Board) allowed the appeal only to the extent that the 
effective date was moved back three days, to July 5, 1974.  
The veteran subsequently requested that the Board's February 
1976 decision be reconsidered.  In a decision dated January 
21, 1977, a six member reconsideration panel denied the 
veteran's claim of entitlement to an effective date earlier 
than July 5, 1974.  

In June 2004, the veteran through his accredited 
representative filed with the RO a claim of clear and 
unmistakable error (CUE) in the initial June 1964 RO denial 
of service connection.  That claim was denied in a December 
2004 rating action of the "Tiger Team" at the RO in 
Cleveland, Ohio.  The veteran appealed that determination.

The veteran testified before a RO Decision Review Officer at 
a personal hearing at the RO in September 2005 and at a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO on September 22, 2006.  The 
hearing transcripts have been associated with the veteran's 
VA claims folder.

In a June 2007 decision, the Board denied the veteran's claim 
to revise the June 1964 rating decision on the basis of CUE.  
The veteran duly appealed that decision to the United States 
Court of Appeals for Veterans Claims (the Court).  Based on a 
motion by the Secretary of Veterans Affairs (the Secretary) 
to remand the appeal to the Board, in March 2008 the Court 
ordered remand of this case back to the Board for further 
consideration in light of the Secretary's motion.


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for a skin disorder was denied in an unappealed 
June 1964 decision of the RO.

2.  In July 1974, the veteran requested that his claim be 
reopened.  A May 1975 RO rating decision granted the 
veteran's claim of entitlement to service connection for 
atopic dermatitis, effective from July 1974.  The veteran 
appealed the effective date, citing CUE in the June 1964 RO 
decision.

3.  In a February 9, 1976 decision, the Board determined that 
the June 1964 decision did not contain CUE.  In a decision 
dated January 21, 1977, a six member Board reconsideration 
panel again denied the veteran's claim of entitlement to an 
earlier effective date for service connection for atopic 
dermatitis.

4.  The basis for the veteran's current CUE claim is the same 
as the basis for his CUE claim in 1975.


CONCLUSIONS OF LAW

1.  The February 1976 Board decision was subsumed in the 
January 1977 Board reconsideration, which is final.  
38 U.S.C.A. § 7103(a); Link v. West, 12 Vet. App. 39, 45 
(1998)  

2.  The June 1964 RO rating decision was subsumed in the 
January 1977 Board decision.  No claim of CUE in the June 
1964 decision may be brought.  38 C.F.R. § 20.1104; Simmons 
v. Principi, 17 Vet. App. 104 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an effective date earlier than the 
currently assigned July 5, 1974 for service connection for 
atopic dermatitis.  He has specifically requested an 
effective date of April 10, 1964, the day after he separated 
from military service. 

The basis for the veteran's current claim is that the initial 
RO rating decision which denied service connection in June 
1964 was the product of CUE.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) [where a rating decision which established an 
effective date becomes final, an earlier effective date can 
only be established by a request for a revision of that 
decision based on CUE].

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.

Initial matter - the VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000.  However, in 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held 
in part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions."  The Court observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  The Board therefore finds that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to this CUE motion.  See also VA O.G.C. Prec. Op. 
No. 12-2001 (July 6, 2001).

The Secretary's Motion

In its June 25, 2007 decision, the Board dismissed the 
veteran's claim of CUE in the June 1964 RO rating decision.  
The Board noted that its February 1976 and January 1977 
decisions determined that there was no CUE in the June 1964 
rating decision, and that the RO decision was thereby 
subsumed in the Board decisions.  
See 38 C.F.R. § 20.1104.  

The Court's March 2008 remand order, which was signed by the 
Clerk of the Court, granted the Secretary's motion, which was 
unopposed by the pro se veteran, and  provided no specific 
details.  The Secretary's motion for remand noted that the 
Board's June 2007 decision had failed to identify the bases 
on which CUE was alleged prior to the Board's January 1977 
reconsideration decision.  The motion indicated that if such 
bases were different in substance from the bases for the 
current CUE claim, then the Board decision would not subsume 
the RO decision with respect to the present claim, citing 
Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  

The Secretary's motion further noted that the Board had made 
numerous references to its February 1976 decision.  However, 
it "appeared" to the Secretary that the Board's January 
1977 reconsideration decision had subsumed the Board's 1976 
decision, citing 38 U.S.C.A. § 7103(a) and Link v. West, 12 
Vet. App. 39, 45 (1998).  The Secretary's motion further 
indicated that on remand, the Board should give further 
consideration to whether the February 1976 Board decision was 
subsumed by the Board's January 1977 reconsideration 
decision.



Analysis

Preliminary matters

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1). A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with Fletcher in mind.

The Board further observes as an initial matter that the 
veteran did not oppose the Secretary's motion.  Neither he or 
his representative have since provided argument on this 
issue. 

Discussion

In essence, the Secretary's motion, as adopted by the Court, 
calls upon the Board to 
consider two things: whether the February 1976 Board decision 
was subsumed in the January 1977 reconsideration decision; 
and whether the veteran's current CUE claim contains bases 
different from those upon which his 1975 CUE claim was based.  
The Board will deal with each matter in turn.   

As was alluded to in the Secretary's motion, the Board's 
February 1976 decision was subsumed in the Board's 
reconsideration decision of January 1977.   
See 38 U.S.C.A. § 7103(a); Link v. West, 12 Vet. App. 39, 45 
(1998) [once a case is reconsidered by the Board, 
reconsideration decision constitutes final decision of Board 
and previous Board decision is nullified].  

Turning to the matter of whether there are different bases 
for the veteran's 1975 and 2004 CUE claims, the June 1964 RO 
decision denying service connection for atopic dermatitis was 
based on evidence that the veteran had a skin condition that 
pre-existed service.  The RO concluded that aggravation of 
the pre-existing skin condition during service was not 
established.

In a May 1975 decision, the RO reopened the veteran's claim 
and granted service connection for atopic dermatitis based on 
new and material evidence.  This evidence, in essence, was a 
medical opinion from a physician who treated the veteran 
prior to service and was to the effect that the veteran's 
skin conditions prior to service were not related to the more 
severe atopic dermatitis that the veteran developed in 
service.  In the May 1975 RO decision, an effective date of 
July 8, 1974, the date the veteran requested that his claim 
be reopened, was assigned.  

The veteran appealed the effective date.  His attorney 
contended that the RO made a factual error in June 1964 
concerning the pre-existence of dermatitis and that the new 
evidence which was filed in connection with the reopened 
claim showed CUE in the June 1964 RO decision.  See an August 
1975 "Argument in Support of Substantive Appeal".

The matter of CUE in the June 1964 RO rating decision, to 
included the veteran's contention as to a factual mistake 
made by the RO concerning the pre-existence of the claimed 
skin disability, was specifically dealt with in the Board's 
final reconsideration decision in January 1977.  That 
decision stated, in pertinent part:

Examining the file as it existed in June 1964, and 
affording the veteran every pertinent presumptive 
consideration, there is little doubt but that the 
veteran had some preservice skin problem, shown not 
only by the statement of his own physician but also 
by the fact that he sought care just days after 
reporting for active duty. . . .  Having closely 
considered the presentation made by the veteran's 
representative, this Board is nevertheless unable 
to say that what the agency of original 
jurisdiction did in June 1964 was other than a 
valid utilization of rating judgment, which was not 
clearly wrong.

See the January 21, 1977 Board decision, page 4.

The veteran's current claim of CUE in the June 1964 RO 
decision was based on a similar allegation, namely that the 
RO's finding that his skin disorder pre-existed his military 
service was clearly a mistake.  See a statement of the 
veteran dated June 1, 2004.

The veteran thus now alleges CUE on precisely the same basis 
that was considered, and rejected, by the Board January 1977, 
namely disagreement with the RO's factual finding that the 
veteran had the claimed skin disability before service.  
No additional or different basis for CUE has been proffered 
in connection with the present appeal.  [The Board adds that 
the Secretary's motion did not identify or in fact even 
suggest that such different or additional CUE contention 
existed.]  

In short, the June 1964 RO rating decision was subsumed in 
the Board's final reconsideration decision of January 1977.   
See 38 C.F.R. § 20.1104 (2007); see also Olson v. Brown, 5 
Vet. App. 430, 432-33 (1993); Talbert v. Brown, 7 Vet. App. 
352, 355 (1995) [prior RO decisions which are affirmed by the 
Board are subsumed by the final appellate decision].  The 
current CUE challenge, made as it is on the same basis, thus 
cannot be entertained.

The Court has held that CUE claims which are denied based on 
the absence of legal merit or lack of entitlement under the 
law should be dismissed without prejudice. See Simmons v. 
Principi, 17 Vet. App. 104 (2003).  This is the situation 
here. Accordingly, the veteran's appeal is dismissed.

Additional comment

The veteran has not challenged the January 1977 Board 
decision on the basis of CUE.  Such involves a completely 
different procedure than the current appeal.  
See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et 
seq. (2006).  The Board intimates no outcome with respect to 
any such motion brought by or on behalf of the veteran.




ORDER

The claim to revise the RO's June 1964 rating decision on the 
basis of clear and unmistakable error is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


